Office Action
Remarks
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Accordingly, this application has been examined with the following effect set forth herein:
Non-Final Rejection / Refusal
35 U.S.C. § 171
The claim is rejected under 35 U.S.C. 171 as directed to nonstatutory subject matter as “industrial design”. The following is a quotation of 35 U.S.C. § 171:
Whoever invents any new, original, and ornamental design for an article of manufacture may obtain a patent therefor, subject to the conditions and requirements of this title.
The claim includes two parts, of which is not permitted. The first part is directed to an “ornamental design for an amphibian vehicle as shown and described”. This part of the claim is proper and in the required formal terms. However, the second part of the claim that reads:
Application for overall protection for industrial design(s) as shown and described.
Indicates that the claim is also for an “industrial design”, of which is not considered statutory subject matter. A design that is disembodied from an article is not permitted. Furthermore, the scope of the claim cannot be for the “overall protection” of an “industrial design” that is disembodied. To overcome this ground of rejection, applicant may amend the claim to read as follows:
-- I Claim:
The ornamental design for an amphibian vehicle as shown and described. --
35 U.S.C. § 112(a) and (b)
The claim is rejected under 35 U.S.C. § 112(a) and (b) or pre-AIA  35 U.S.C. § 112, first and second paragraphs, as the claimed invention is not described in such full, clear, concise and exact terms as to enable any person skilled in the art to make and use the same, and fails to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or, for applications subject to pre-AIA  35 U.S.C. § 112, the applicant) regards as the invention.
The claim is nonenabling and indefinite because the disclosure does not clearly illustrate some aspects essential to the visual appearance of the design as it would appear embodied in an amphibian vehicle.  MPEP § 1503.02 states:
Every design patent application must include either a drawing or a photograph of the claimed design. As the drawing or photograph constitutes the entire visual disclosure of the claim, it is of utmost importance that the drawing or photograph be clear and complete, and that nothing regarding the design sought to be patented is left to conjecture.
The disclosure is insufficient because it has not presented the portions of the amphibian vehicle in which the design is embodied in a clear and complete manner. Unreasonable conjecture is needed to ascertain several aspects of the claim. In particular, the reproductions are ambiguous in their illustration of the amphibian vehicle’s entire and overall appearance for the reasons set forth below.
CHARACTER AND CONTOUR SURFACES
An amphibian vehicle is a three-dimensional article in which surfaces contour and/or slope in numerous directions and occupy planes of varied depths. The particular, depth, direction, slope and character of the contour for each surface of the ship must be clearly represented for the claimed design to be fully understood. To facilitate and cultivate such a concise understanding of contour and any other surface characteristics that define form, shading is generally essential and critical. amphibian vehicle has a significantly more robust and complex composition of diverse surfaces, features, and elements. The present line drawings, without appropriate shading, fails to explain many of the complexities that are inherent in the shape of an amphibian vehicle and its numerous elements. 
MPEP § 1503.02(II) states:
While surface shading is not required under 37 CFR 1.152, it may be necessary in particular cases to shade the figures to show clearly the character and contour of all surfaces of any 3-dimensional aspects of the design. Surface shading is also necessary to distinguish between any open and solid areas of the article.
While the disclosure may consists of what typically would be regarded as a complete set of drawings (e.g. numerous elevation, plan and perspective views), each drawing lacks significant detailing. A drawing disclosure with an appropriate number of views is not the sole requisite for a complete and clear disclosure of the design. There is a great misconception that a perspective view can alleviate any and all deficiencies in an orthographic projection drawing (i.e. elevation or plan view). This understanding is simply not true especially when the perspective drawings are shown devoid of significant details and information. Such is the circumstance with the current drawing disclosure.
The various views must be of adequate detail and include sufficient information for the disclosure to be complete and subsequently present a fully enabled and definite design. However, this disclosure of the claimed design as embodied in an amphibian vehicle, is far from completion. None of these views have been appropriately shaded to show and define the contours and characteristics of the various structures and surfaces of the amphibian vehicle. Since an amphibian vehicle is inherently three-dimensional in form and consist of numerous surfaces that are contoured it is imperative that these attributes of surface character are disclosed. However, without shading or some other source of 
MPEP § 1503.02(II) further states:
Lack of appropriate surface shading in the drawing as filed may render the design nonenabling and indefinite under 35 U.S.C. 112(a) and (b), (or for applications filed prior to September 16, 2012, pre-AIA  35 U.S.C. 112, first and second paragraphs).
Such is the circumstance in this application, where the reproductions are devoid of significant detailing and consequently do not comprised of a complete disclosure of the design. As filed, the drawings rely exclusively on full solid outlines to demarcate the simple edges of the boat. However, an article such as an amphibian vehicle is more than simple and basic edges. An amphibian vehicle is generally contoured and angular in form and consist of structures that bend and curve with other structures to form and allocate between opened and closed spaces. Neither the opened and closed areas are clearly evident. Even further, the surfaces of each structure has not been defined in any clear manner. Specifically, the following portions of the amphibian vehicle are not clearly represented by the current use of simple outlines.
Hull
Gunwale
Starboard
Port
Stern
Bow
Decks
Roof Panel
Wall Panels
Structure beneath wall panels
Access Panels
Canopy
Unknown structures

    PNG
    media_image1.png
    457
    773
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    374
    568
    media_image2.png
    Greyscale

Nearly every portion of the amphibian vehicle, and/or every aspect of the claim, is shown in an almost non-dimensional manner. The omission of appropriate shading has rendered the surfaces to appear flat, and if depth is shown between surfaces, the surfaces appear coplanar. Such an appearance is understood to be inaccurate as an amphibian vehicle is not shaped by such surfaces. Overall, this non-dimensional representation has resulted in drawings that look cartoonish with shapes and forms that are overly generalized to have any significant meaning.
BLEED TOGETHER
Some of the lines have bled together to form dark solid masses. Consequently, the showing of solid masses do not clearly illustrate the edges of each surface within said areas. While it is imperative that all lines be drawn adequately dense and dark to optimize reproduction of the drawings, they should not be so heavy that they fail to define between edges of close proximities. The current showing of bleeding line-work does not clearly define all the edges of the amphibian vehicle. Specifically, the following aspects of the claim are unclear because their line representations appear to have bled together and appear as dark masses.

    PNG
    media_image3.png
    358
    720
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    301
    528
    media_image4.png
    Greyscale

The claim has been rejected on the grounds that it is nonenabling and indefinite due to an insufficient drawing disclosure. As discussed above, there are several portions of the impact wrench in which protection is sought that have not been disclosed in full, clear, concise and exact terms. To overcome this rejection and its grounds, applicant may persuasively argue the merits of the rejected. However, mere arguments traversing the grounds and merits of the rejected will not likely be sufficient. In the alternative, applicant may amend the figures as follows: (1) appropriately and accurately shade each of the figures so that the character and contours of all surfaces are represented and opened and closed areas are distinguishable; (2) ensure that all lines are drawn to appear complete if they are intended to demarcate a surface; and (3) ensure that all lines are well defined and do not bleed together with other lines.
Replacement Reproductions
Each reproduction sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR § 1.121(d).  If the examiner does not accept the changes, the applicant will be notified and informed of any required corrective action in the next 35 U.S.C. § 132 and 37 CFR § 1.121.
Reply Reminder to all Refusals
Applicant is reminded that any reply to this Refusal must be signed either by a patent practitioner (i.e., a patent attorney or agent registered to practice before the United States Patent and Trademark Office) or by the applicant.  If the applicant is a juristic entity, the reply must be signed by a patent practitioner.  See 37 CFR § 1.33(b).
Discussion of the Merits of the Application
All discussions between the applicant and the examiner regarding the merits of a pending application will be considered an interview and are to be made of record. See MPEP 713. The examiner will not discuss the merits of the application with applicant’s representative if the representative is not registered to practice before the USPTO.  Appointment as applicant’s representative before the International Bureau pursuant to Rule 3 of the Common Regulations under the Hague Agreement does NOT entitle such representative to represent the applicant before the USPTO.  Furthermore, an applicant that is a juristic entity must be represented by a patent attorney or agent registered to practice before the USPTO.   Additional information regarding interviews is set forth below.
Telephonic or in person interviews
A telephonic or in person interview may only be conducted with an attorney or agent registered to practice before the USPTO (“registered practitioner”) or with a pro se applicant (an applicant who is the inventor and who is not represented by a registered practitioner). 

If a pro se applicant or registered practitioner located outside of the United States wishes to communicate by telephone, it is suggested that such person email the examiner at darlington.ly@uspto.gov to arrange a time and date for the telephone interview.  Please include proposed days and times for the proposed call. When proposing a day/time for the interview, please take into account the examiner’s work schedule indicated in the last paragraph of this communication. The email should also be used to determine who will initiate the telephone call.
Email Communications
The merits of the application will not be discussed via email (or other electronic medium) unless appropriate authorization for internet communication is filed in the application.  Form PTO/SB/439 “Authorization for Internet Communications in a Patent Application or Request to Withdraw Authorization for Internet Communications” may be used to provide such authorization and is available at the USPTO web page indicated above.  The authorization may not be sent by email to the USPTO.  For acceptable ways to submit the authorization form to the USPTO, see “When Responding to Official USPTO Correspondence” below.  See MPEP 502.03 II for further information.
When Responding to Official USPTO Correspondence
When responding to official correspondence issued by the USPTO, including a notification of refusal, please note the following:
The USPTO transacts business in writing. All replies must be signed in accordance with 37 CFR 1.33(b).  Pursuant to 37 CFR 1.33(b)(3), a reply submitted on behalf of a juristic applicant must be signed by an attorney or agent registered to practice before the USPTO. Applicants may submit replies to Office actions only by:
Online via the USPTO's Electronic Filing System-Web (EFS-Web) (Registered eFilers only)
https://www.uspto.gov/patents-application-process/applying-online/efs-web-guidance-and-resources
Mail: Commissioner For Patents, P.O. Box 1450, Alexandria, VA, 22313-1450
Facsimile to the USPTO's Official Fax Number (571-273-8300)
Hand-carry to USPTO's Alexandria, Virginia Customer Service Window https://www.uspto.gov/patents-maintaining-patent/responding-office-actions
Conclusion
The claim is rejected under 35 USC § 112(a) and (b).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Darlington Ly whose telephone number is 571-272-2617. The examiner can normally be reached on Monday through Friday from 9AM-5PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Fox can be reached on 571-272-4456. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 

/DARLINGTON LY/
Primary Examiner, Art Unit 2914